Citation Nr: 1729191	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  For the period before December 11, 2007, entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbosacral spine (lower back arthritis).

2.  For the period beginning December 11, 2007, entitlement to an evaluation in excess of 40 percent for lower back arthritis.

3.  Entitlement to a total disability rating due to individual unemployability prior to December 19, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to June 1973 and from January 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at a September 2013 hearing.  A transcript of that hearing is of record. 

This matter was remanded in February 2011 to grant the Veteran a hearing.  It was remanded in October 2013 to provide a new VA examination and obtain outstanding vocational rehabilitation records.  It was remanded in November 2016 to comply with the earlier order to obtain outstanding vocational rehabilitation records.  As VA provided a new examination in June 2014 and the relevant vocational rehabilitation records have been associated with the claims file, the Board finds substantial compliance with the October 2013 and November 2016 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v West, 11 Vet. App. 268 (1998) where VA substantially complied with Board's remand instructions).


The issue of entitlement to an extraschedular TDIU prior to December 19, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent medical evidence of record shows that beginning March 6, 2007, but not sooner, the Veteran had forward flexion of the lumbar spine to less than 30 degrees.

2.  The competent medical evidence of record does not show any evidence of ankylosis of the Veteran's lumbar spine.

3.  The Veteran did not have either a single disability rated at 60 percent or a combined disability rating of 70 percent before December 19, 2012. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lower back arthritis were not met before March 6, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

2.  The criteria for an evaluation of 40 percent, but not higher, for lower back arthritis were met beginning March 6, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

3.  The criteria for an evaluation in excess of 40 percent for lower back arthritis have not been met at any time during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

4.  The schedular criteria for a TDIU were not met before December 19, 2012.  38 C.F.R. § 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. Evidence

The Veteran injured his lower back in service and was service-connected for lower back arthritis effective the day after his separation in March 2005.  

A September 2005 VA examination revealed forward flexion of the lumbar spine to 60 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees and left lateral rotation to 30 degrees, with no changes observed after repetitive use testing.  The Veteran admitted he could go further but was unwilling to do so.  The examiner observed no evidence of functional loss due to pain, weakness, excess fatigability, or incoordination.  Normal posture and gait were noted without assistive devices.  The Veteran reported no incapacitating episodes or flare-ups.  The examiner noted non-physiological reactions including pain on truncal loading and axial rotation.  An x-ray at the time revealed minimal spondylosis of the lumbar spine. 

A February 2007 letter from the Veteran's employer prior to his service indicated that because of his in-service injury they would not rehire him until they received a doctor's note allowing the Veteran to return to work with no restrictions.

A March 2007 VA examination revealed forward flexion of the lumbar spine to 15 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees and left lateral rotation to 30 degrees, with objective signs of pain at each maximum degree and no change observed after repetitive use testing.  The Veteran admitted he could go further but was unwilling to do so.  The examiner observed no evidence of functional loss due to pain, weakness, excess fatigability, or incoordination.  Normal posture and gait were noted without assistive devices.  The Veteran reported no incapacitating episodes or flare-ups.  The examiner noted non-physiological reactions including pain on truncal loading and axial rotation.  Decreased lumbar spine mobility secondary to pain and minimal foraminal narrowing and osteophyte formation (as shown on MRI) were diagnosed.

In March 2007 the Veteran was evaluated for vocational rehabilitation.  His pre-service work history included driving a school bus for three years, twenty two years as a doffer in a textile plant, and three years as a power brake operator at a refrigerator plant.  As noted above, he could not return to the refrigerator plant without medical clearance after his in-service back injury.  After his deployment he was hired as a jailer to run a control room at a county detention center.  He kept this job for one year until it become evident that he could not complete the required physical training and he was terminated.  No specific disability was noted as the reason for his failure.  His aptitude tests results were as follows: Math at the 7th percentile; both Abstract and Mechanical Reasoning at the 5th percentile; Verbal Reasoning at the 3rd percentile; and Language Usage at the 1st percentile.  The evaluator noted that the Veteran was not wearing his glasses during testing and that this may have adversely affected his ability to perform at his full potential on this assessment battery, however, no further testing was performed.  The Veteran did not answer enough questions on an intelligence test to generate a meaningful score.  A physical capacity testing sheet noted that the Veteran could not lift over 30 pounds, stand for longer than 30 minutes, sit for prolonged periods, or run.  A statement from the Veteran claimed he could not stand for longer than 15 minutes.  The evaluator concluded that the Veteran did have a Serious Employment Handicap and that the Veteran's service connected disability contributed in substantial part to this handicap.  The Veteran was determined to be eligible for vocational rehabilitation services and the likely outcome was noted as "uncertain... need to obtain medical prognosis for employment."  The recommendation given was for the Veteran to sign up for job services and concentrate on finding bench work or another type of work that does not aggravate his service connected conditions.

In November 2007 the Veteran underwent a functional capacity evaluation at VA.  He was unable to bend, crouch, stoop, twist, touch the floor, lift from knuckle to shoulder height, or raise hands above shoulder level.  His balance was poor, he asked to sit after 13 minutes, and he leaned on objects while standing.  He sat for 45 minutes and was visibly uncomfortable during this period.  The range of motion demonstrated in his shoulders was poor. His grip was very weak bilaterally and dexterity was poor. The evaluator noted that shoulder range of motion, grip strength, and dexterity were not related to low back pain.  The Veteran reported no occupational goals and felt he was not able to work at any job.  The evaluator noted that the Veteran may not be suitable for job tasks involving coordination, speed, or dexterity, including being around or working with heavy equipment.  The evaluator recommended further testing to determine the Veteran's upper body limitations and noted that "overall test findings (see grip testing) in combination with clinical observations suggests the presence of sub-maximal effort on the client's behalf," although he noted that this did not imply bad intent, merely that the veteran "can do more physically at times than was demonstrated during this testing day."

A December 2007 VA examination revealed forward flexion of the lumbar spine to 20 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 45 degrees and left lateral rotation to 45 degrees, with objective signs of pain at each maximum degree and no change observed after repetitive use testing.  The Veteran described flares three times per week which would last until he took pain medication and went to sleep.  He stated he was unable to do any physical activity during a flare-up.  He stated that he was unable to walk more than 10 minutes, stand more than 5 minutes, or lift more than a gallon of milk.  Sitting was described as "not a problem."  The examiner noted minimal foraminal narrowing and osteophyte formation based on a recent MRI and saw mild lumbar spondylosis on an x-ray.

A May 2009 orthopedic examination noted forward flexion of the lumbar spine to 20 degrees, extension to 25 degrees, and lateral flexion to 15 degrees.  An MRI impression noted lumbar spondylosis.

Between January 2010 and March 2011 the Veteran saw a chiropractor on a regular basis.  Treatment notes consistently note complaints of lower back pain with some radicular symptoms and lumbar spine motion within normal limits but with pain.  No degree measurements are given in these notes.  An MRI impression from this period noted no definitive acute abnormality but did note "degenerative disc changes mid lumbar spine."

A January 2010 letter from a VA doctor written for the Veteran stated that because of his lower back arthritis and his urinary incontinence, it would be "extremely difficult for him to continue employment" and opined that he was "fully disabled to work and his conditions are expected to last and prevent him from working 12 months or longer."  

The Veteran was denied service connection for his bladder incontinence in September 2010 and no appeal to the Board was perfected.  This decision is final. 

A May 2010 letter in response to VA's inquiry to one of the Veteran's former employers simply stated that the Veteran was not a current employee of the company. 

A June 2010 letter in response to VA's inquiry to the detention center where the Veteran had worked for a year stated he was terminated in April 2006 because he "did not pass physical for criminal justice academy."  No specific disability was mentioned as the cause of his failure. 

A November 2010 orthopedic examination from the Social Security Administration records included limited range of motion testing and revealed forward flexion of the lumbar spine to 30 degrees, extension to 10 degrees, and lateral flexion to 10 degrees.  An MRI at the same time showed the following: grossly normal alignment of lumbar spine; visualized posterior elements grossly intact; disc heights were preserved; pedicles were intact; normal SI joints; mild degenerative facet hypertrophic changes were noted at L5-S1 levels, bilaterally.
 
A January 2011 x-ray showed no definitive acute abnormality, but did show "degenerative disc changes mid lumbar spine."

A December 2012 VA examination revealed forward flexion of the lumbar spine to 15 degrees with pain at 5 degrees, extension to 15 degrees with pain at 15 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right lateral rotation to 25 degrees with pain at 20 degrees, and left lateral rotation to 20 degrees with pain at 20 degrees.  After repetitive testing, right lateral rotation and flexion were reduced to 20 degrees each.  The Veteran was noted to walk with a cane and complained of numbness and tingling and associated weakness in his right leg.  He reported being able to walk for only one block without stopping and being unable to sit in one place for more than 10 to 15 minutes.  The examiner noted contributing factors including: weak movement; pain; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  Tenderness and guarding of the right buttock area were noted.  The examiner diagnosed the Veteran with osteoarthritis, lumbar spine, with right sciatica.

The Veteran submitted lay statements from three acquaintances in November 2013.  A former service comrade stated that he knew the Veteran complained of back pain and leg numbness during service.  A longtime friend had heard the Veteran complain of back and leg pain for years, noting that some days he cannot get out of bed or take a walk.  Another friend stated that since before 2005 they and the Veteran often talked about their declining health, including the Veteran's back and leg pain and trouble bending and pushing.

A June 2014 VA examination included in person testing and review of the Veteran's claim file and virtual VA documents.  The examination revealed forward flexion of the lumbar spine to 30 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees and left lateral rotation to 20 degrees, with objective signs of pain at each maximum degree and no change observed after repetitive use testing.  Weakened movement and pain on movement contributed to functional loss.  The Veteran was noted to use a cane and brace on a regular basis.  No incapacitating episodes were noted.  There was no evidence of ankylosis.  The examination addressed right leg radiculopathy and noted no other neurologic abnormalities were due to the Veteran's lower back arthritis, including bowel or bladder incontinence.  The examiner opined that the Veteran's pain and limited range of motion would prevent him from holding a "physical type of job."  The examiner could not provide an opinion on further limitation of functional ability during a flare-up since they "do not know and cannot quantify the level of pain, weakness, fatigueability, or incoordination mentioned on a hypothetical situation."

A May 2015 VA examination included in person testing and review of the Veteran's claim file.  The examination revealed forward flexion of the lumbar spine to 25 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees and left lateral rotation to 20 degrees, with objective signs of pain at each maximum degree and no change observed after repetitive use testing.  Pain was noted on weight-bearing.  Weakened movement and pain on movement contributed to functional loss.  The Veteran was noted to use a cane and brace on a regular basis.  No incapacitating episodes were noted.  There was no evidence of ankylosis.  The examination addressed right leg radiculopathy and noted no other neurologic abnormalities were due to the Veteran's lower back arthritis, including bowel or bladder incontinence.  No flare-ups were reported.  The examiner could not provide an opinion on further limitation of functional ability during a flare-up since they could not quantify the level of pain, weakness, fatigueability, or incoordination mentioned on a hypothetical situation.  The examiner opined that the Veteran's pain and limited range of motion would limit any type of job and render him unable to secure and maintain a substantially gainful physical and sedentary type of employment.  The reasoning was that the following conditions would make holding any job too hard: range of motion severely reduced with constant moderate/severe back pain; right leg radiculopathy is moderate and constant; ambulates with assistance from his cane, but gait is unsteady.

The Veteran has consistently stated, including at his September 2013 hearing, that his lower back arthritis is getting worse and prevents him from working.  


I. Analysis

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is not always competent to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(" Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") 

The Veteran's lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine (Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (5) to the Rating Formula explains that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Rating Formula for IVDS) provides a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent disability rating with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to the Rating Formula for IVDS provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  

In the recent decision of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  For the spine, there is no opposite joint.  

The Board notes that the spine examinations of record did not fully test the spine in accord with all of the notations in § 4.59.  However, the Board finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  The May 2015 VA examination included a notation that there was pain on weight bearing, and thus this is taken into account.  Although the VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board therefore finds that a remand for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.").

i.  Lower Back Arthritis Before December 11, 2007

The Veteran is seeking an initial disability rating in excess of 20 percent for lower back arthritis for the period before December 11, 2007.  

A rating of 40 percent for lower back arthritis requires a showing of either forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A rating of 50 percent requires a showing of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The record contains no competent medical evidence of ankylosis of the thoracolumbar spine at any point before December 11, 2007.  

The Veteran's September 2005 VA examination showed forward flexion of the thoracolumbar spine to 60 degrees.  This is does not justify a rating of 40 percent. 

However, the Veteran's March 2007 VA examination showed forward flexion to only 15 degrees.  This supports a rating of 40 percent, but no higher, for the period beginning March 6, 2007.

No further range of motion testing is of record before December 11, 2007.  

The Board has considered the Veterans symptoms outside of his limited forward flexion, in accordance with DeLuca.  However, during this period the Veteran reported no flare-ups and VA examiners in September 2005 and March 2007 specifically noted the lack of limited or excessive movement, pain, weakness, excessive fatigability, or incoordination outside of that already considered by the rating formula.

The Board has also considered a separate rating for IVDS under DC 5243.  As both the September 2005 and March 2006 VA examiners noted no IVDS and the Veteran reported no incapacitating episodes, a rating under DC 5243 is not warranted. 

The Board has considered the three lay statements submitted by the Veteran.  While each of the friends was competent to state what they observed, none of the statements submitted addressed the Veteran's range of motion, the presence or absence of ankylosis, the DeLuca factors, or any incapacitating episodes.

ii.  Lower Back Arthritis Beginning December 11, 2007

The Veteran is seeking an initial disability rating in excess of 40 percent for lower back arthritis for the period beginning December 11, 2007.  

A rating of 50 percent requires a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The record contains no competent medical evidence of ankylosis of the thoracolumbar spine at any point during the appellate period.  The Veteran was examined by VA staff in December 2007, December 2012, June 2014 and May 2015.  Each of these examiners noted no ankylosis.  The Veteran had MRIs in May 2009 and November 2010 and x-rays in January 2011.  None of these imaging tests revealed any evidence of ankylosis.  Finally, the Veteran saw a chiropractor from January 2010 to March 2011, and the chiropractor noted no evidence of ankylosis.  

The Board has considered the Veteran's symptoms outside of his limited forward flexion, in accordance with DeLuca.  At his December 2007 VA examination the Veteran reported flare-ups three times per week and claimed that during a flare-up he could do no physical activity because of the pain and needed to take pain medication and lie down.  He also reported trouble with grip strength.  The Veteran did not specifically state that these symptoms were caused by his lower back arthritis, nor would he be competent to make such a statement.  The December 2007 examiner recorded these symptoms but offered no opinion as to their etiology.  However, at his November 2007 functional capacity evaluation, the Veteran's evaluator specifically noted that his problems with grip strength were not caused by his lower back arthritis.  The Veteran did not mention flare-ups at his evaluations in December 2012, June 2014 or May 2015.  

The December 2012 VA examiner noted the following as contributing to the Veteran's disability after repetitive use: weak movement; pain; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  VA examiners in June 2014 and May 2015 noted reports of weakened movement and pain on movement.  

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and flare-ups.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.

The Board has also considered a separate rating for IVDS under DC 5243.  The Veteran was examined by VA staff in December 2007, December 2012, June 2014 and May 2015.  As no examiner diagnosed IVDS and the Veteran reported no incapacitating episodes, a rating under DC 5243 is not warranted. 

The Board has considered the three lay statement submitted by the Veteran.  While each of the friends was competent to state what they observed, none of the statements submitted addressed the Veteran's range of motion, the presence or absence of ankylosis, the DeLuca factors, or any incapacitating episodes.


iii.  Schedular TDIU Before December 19, 2012

The Veteran is seeking a schedular TDIU prior to December 19, 2012.  For the reasons below, the Board will find that this is not warranted. 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  For purposes of meeting the scheduler criteria of § 4.16(a) disabilities resulting from a common etiology are considered a single disability.  38 C.F.R. § 4.16(a)(2).  Non-service-connected disabilities are to be disregarded.  38 C.F.R. § 4.16(a).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  

To qualify for a schedular TDIU under § 4.16(a) the Veteran must have one service-connected disability rated at 60 percent or more, or, if there are two or more such disabilities, one must be ratable at 40 percent or more, and combine with sufficient additional disability to bring the combined total to 70 percent or more.  The combined ratings table at 38 C.F.R. § 4.25 is used to determine the Veteran's combined disability rating when he or she has multiple compensable evaluations.  38 C.F.R. § 4.25 (2016).

The Veteran was service connected for one disability, lower back arthritis, from March 12, 2005 to December 18, 2012.  This was initially granted at 20 percent, and as of this order, will be raised to 40 percent effective March 6, 2007.  The Veteran was service connected for right leg radiculopathy effective December 19, 2012.  This was initially granted at 20 percent but has now been increased to 40 percent, also effective December 19, 2012.  

Using the combined rating table in 38 C.F.R. § 4.25, the Veteran's combined rating was 20 percent as of March 12, 2005, 40 percent as of March 6, 2007, and 60 percent as of December 19, 2012.  The Veteran is already in receipt of a TDIU effective December 19, 2012, and this period is no longer on appeal.  There is no period before December 19, 2012 where the Veteran's combined rating met the schedular criteria for a TDIU under § 4.16(a), and for this reason such a schedular TDIU is not warranted.  The possibility of an extraschedular TDIU under § 4.16(b) will be addressed in the Remand section below. 

ORDER

1.  Entitlement to an initial disability evaluation in excess of 20 percent is denied before March 6, 2007.

2.  Entitlement to an initial disability evaluation of 40 percent, but no higher, is granted beginning March 6, 2007.

3.  Entitlement to an initial disability rating in excess of 40 percent is denied.

4.  Entitlement to a TDIU under 38 C.F.R. § 4.16(a) before December 19, 2012 is denied. 


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the following to support extraschedular consideration by the Director:  upon return from service, the Veteran was not rehired to his preservice job expressly because of his service-connected disability;  the Veteran asserts that he was fired from a jailer job because his service-connected disability prevented him from completing required physical training; a March 2007 vocational rehabilitation evaluator opined that the Veteran's service-connected disability at least substantially contributed to his serious employment handicap; and the Veteran maintains that the despite his low schedular rating, the extent of his service-connected disability has prevented him from securing or following substantially gainful occupation since he separated from service in March 2005.  Accordingly, the Board finds that the claim should be referred the Director for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


